Citation Nr: 9926905	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-23 858A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder (other than a skin condition).

2.  Entitlement to an increase in a 10 percent rating for a 
right knee disorder.

3.  Entitlement to a compensable rating for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
December 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
partly from a May 1997 rating decision by the RO which 
granted service connection for a left knee disorder and 
assigned a noncompensable rating (the veteran appeals for a 
higher rating).  The veteran also appeals an April 1998 
decision by the RO which denied an increase in a 10 percent 
rating for a right knee disorder.  

The appeal also arises from a January 1998 RO rating decision 
which denied service connection for a bilateral foot 
disorder.  In January 1999, the RO granted service connection 
for a skin condition of the feet (described as fungus of the 
feet with hyperkeratotic toenails and calluses).  Thus, this 
aspect of service connection for a bilateral foot disorder is 
no longer on appeal.  The veteran continues to appeal for 
service connection for other disorders of the feet; according 
to a January 1999 supplemental statement of the case, such 
claimed disorders include flat feet, bunions, and arthritis 
of the great toes.

The claims for higher ratings for right and left knee 
disorders are the subject of the present Board decision.  The 
issue of service connection for a bilateral foot disorder 
(other than a skin condition) is discussed in the remand 
section at the end of the decision.  





FINDINGS OF FACT

1.  The veteran's right knee disorder is manifested by 
minimal limitation of motion (0 degrees extension to 120 
degrees flexion) and no more than slight instability.

2.  His left knee disorder is manifested by minimal 
limitation of motion (0 degrees extension to 120 degrees 
flexion) and no instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 
(1998).

2.  The criteria for a compensable rating for a left knee 
disorder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.31, § 4.71a, Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from January 1979 to 
December 1982.  His service medical records show that he was 
treated on numerous occasions for left and right knee pain.  
Diagnoses during this time were chondromalacia and retro-
patellar syndrome.  

In December 1983, the veteran filed a claim of service 
connection for a left knee disorder.  However, he failed to 
report for VA examination.  Consequently, his claim was 
denied.

In February 1997, the veteran filed a claim of service 
connection for right and left knee disorders.

On April 1997 VA examination, the veteran complained of pain 
and stiffness of the right knee.  He denied having any 
problems with the left knee.  Physical examination revealed 
tenderness on the patella of the right knee joint with 
crepitus bilaterally, but more on the right side.  There was 
slight swelling/puffiness of the right knee.  There was some 
evidence of lateral instability of the right knee, but the 
left knee was stable.  The right knee had 0 to 110 degrees of 
motion and the left knee had 0 to 140 degrees of motion.  The 
diagnosis was arthralgia of the right knee.  The examiner 
stated that the veteran told him that he had chondromalacia 
of the right knee.  The examiner suspected that the veteran 
may have developed degenerative joint disease of the right 
knee. 

April 1997 X-ray studies of the knees revealed an impression 
of no evidence of acute fracture or dislocation.  Minimal 
narrowing of the medial compartment of the right knee joint 
and small calcification in the left patellar tendon were 
noted.

During an October 1997 RO hearing, the veteran testified that 
he had increased pain and instability of the left knee.  He 
stated that he took Motrin.  He related that going up and 
down steps aggravated his left knee disorder.

On November 1997 VA examination, the veteran reported that he 
had had problems with his right knee since service.  He 
stated that he had pain in the right knee which made it 
difficult to climb stairs.  He also claimed that he had some 
instability of the right knee.  He reported that he developed 
left knee pain due to favoring his right knee.  Physical 
examination revealed that the veteran walked with a slightly 
antalgic gait with his right leg slightly externally rotated.  
He limped favoring his left leg over his right leg.  He had 
five out of five quadriceps, hamstrings, tibialis anterior, 
tibialis posterior, and extensor hallucis flexor strength.  
His bilateral knee range of motion was from 0 to 120 degrees.  
The examiner stated that manual examination of his knees was 
difficult secondary to him being noncompliant and having back 
pain upon flexion of his hips.  His knees were stable to 
varus and valgus testing at 0 and 30 degrees.  His knees had 
a negative anterior drawer, posterior drawer, Lachman's test, 
pivot shifts, and McMurray's test.  The right knee had normal 
patellar tracking but did have medial and joint line point 
tenderness.  The left knee had normal patellar tracking and 
had some medial joint line tenderness and no lateral joint 
line tenderness.

X-rays studies of the right knee showed some medial joint 
narrowing but no significant degenerative changes.  On the 
left knee, he had some medial joint line narrowing, but again 
no obvious degenerative changes.  Lateral X-rays of both 
knees were within normal limits and Merchant views showed a 
normal patella-femoral joint.

The examiner stated that there was no objective evidence on 
physical examination or on X-ray examination of any 
significant pathology.  He further stated that although the 
veteran had pain and some joint line tenderness, it probably 
was not caused by his military service.

II.  Analysis

The veteran's claim for an increase in a 10 percent rating 
for his service-connected right knee disorder and his claim 
for a compensable rating for his service-connected left knee 
disorder are well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran is currently assigned a 10 percent rating for his 
right knee and a noncompensable rating for his left knee 
under 38 C.F.R. § 4.71a, Code 5257.  This code provides a 10 
percent rating for slight recurrent subluxation or lateral 
instability of the knee and a 20 percent is assigned when it 
is moderate.  The medical evidence shows that the veteran has 
at best slight instability of the right knee.  On VA 
examination in April 1997, the examiner noted that there was 
some evidence of lateral instability of the right.  However, 
there is no evidence showing that he has moderate instability 
of the right knee, which would warrant a higher rating of 20 
percent.  In fact on VA examination in November 1997, the 
veteran's right knee was stable to varus and valgus testing.  
With respect to the left knee, the medical evidence shows 
that the veteran does not even have slight recurrent 
subluxation or lateral instability of the left knee, which is 
required for a 10 percent under Code 5257.  VA examinations 
in April and November 1997 shows that the veteran's left knee 
was stable.  If this code is used for rating the left knee, a 
0 percent rating is to be assigned, in accordance with 
38 C.F.R. § 4.31. 

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  VA examination in April 1997 
shows that the veteran had 0 to 110 degrees of motion of the 
right knee and 0 to 140 degrees of motion of the left knee.  
VA examination in November 1997 shows that the veteran has 0 
degrees of extension and 120 degrees of flexion of the right 
and left knees.  If the veteran's knee disorders were rated 
under either Code 5260 or Code 5261, he would be assigned 
noncompensable ratings for each knee.  There is no objective 
evidence of additional limitation of motion of the knees due 
to pain on use, and certainly not additional limitation to 
the extent necessary for compensable ratings under the 
limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the preponderance of the evidence is 
against the veteran's claims for higher ratings for right and 
left knee disorders.  Thus, the benefit-of-the-doubt rule is 
inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a right disorder is denied.

A compensable rating for a left knee disorder is denied.


REMAND

The other issue on appeal is entitlement to service 
connection for a bilateral foot disorder (other than a skin 
condtion of the feet, which is already service connected).  
The Board finds that further development of the evidence is 
warranted as to this issue.

A review of the veteran's service medical records shows that 
he was treated on multiple occasions for bilateral foot 
problems (besides the skin condition of the feet which is 
already service connected).  For example, he was seen for 
complaints of pain of the right and left first great toes and 
for ingrown toenails; a March 1981 record refers to second 
degree bilateral pes planus (flat feet); a February 1982 
record mentions severe pes planus; and a March 1982 record 
notes tendonitis of the left foot. 

An October 1995 VA examination report revealed diagnoses of 
bilateral pes planus and bilateral exostosis of the first 
metatarsal phalangeal joints.

In an August 1997 letter, B. Reade, DPM stated that the 
veteran had a diagnosis of hallux limitus/rigidus, and 
osteoarthritis of his big toe joints.  He reported that the 
condition many times was hereditary but it was greatly 
aggravated by certain types of shoe gear.  He stated that an 
increase in activity had a profound effect on the disorder.  
He also stated that since the veteran had experienced both 
confining shoe gear and an increase in activity in the 
military, it was a possibility that his present condition had 
been brought on by his military experience.

In September 1997, the veteran underwent a bunionectomy of 
the right foot.

On December 1998 VA examination, the diagnoses were hallux 
valgus of the left foot with degenerative joint disease of 
the first metatarsophalangeal joint; and right foot status 
post bunionectomy with metallic screws in place, degenerative 
joint disease with hallux deformities in the first 
metatarsophalangeal joint, with subchondral cyst versus 
osteomyelitis of the distal first metatarsal.

The Board finds that under the circumstances of the instant 
case, the veteran should be scheduled for a VA orthopedic 
examination, to include an opinion regarding the etiology of 
all bilateral foot disorders.

The veteran testified at a November 1998 RO hearing that he 
was in the reserve from 1983 to 1998, and he said that he 
continued to have problems with his feet following discharge 
from service.  The veteran's reserve medical records may be 
probative to the issue of service connection.  Therefore, the 
RO should obtain such records.

During the RO hearing, the veteran stated that he received 
treatment for his bilateral foot disorder at the Highland 
Drive VA Medical Center (VAMC).  The claims file does not 
contain records from this facility.  The Board finds that the 
RO should obtain the VA records because they are 
constructively of record and may contain information vital to 
the veteran's claim.  Bell v. Derwinski, 2 Vet.App. 611 
(1992).  The veteran should be given an opportunity to submit 
all other treatment reports regarding his bilateral foot 
disorder.  Murincsak v. Derwinski, 2 Vet.App. 363  (1992).

In view of the foregoing, this issue is REMANDED to the RO 
for the following actions:

1.  The RO should obtain (from the 
National Personnel Records Center, or 
other appropriate service department 
office) all service medical records from 
the veteran's reserve service.

2.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for a bilateral foot disorder since 
1982.  The RO should then contact the 
medical providers and, following the 
procedures of 38 C.F.R. § 3.159, obtain 
copies of all related medical records, 
including all reports from Dr. B. Reade 
and all reports from the Highland Drive 
VAMC.

3.  After the foregoing, the veteran 
should undergo a VA orthopedic 
examination for the purpose of 
determining the nature and etiology of 
all bilateral foot disabilities (other 
than a skin condition of the feet, which 
is already service connected).  The 
claims folder must be provided to and 
reviewed by the doctor in conjunction 
with the examination.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, as to the etiology of the 
veteran's current bilateral foot 
disorders, including any relationship to 
service. 

4.  After the foregoing, the RO should 
review the veteran's claim for service 
connection for a bilateral foot disorder 
(other than a skin condition of the 
feet).  If the claim is denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals







